Citation Nr: 9925077	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel




REMAND

The veteran had active military service from March 1943 to 
November 1945 and died in June 1972.  The appellant, who is 
the veteran's widow, appealed a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The appellant contends that the veteran's death was a 
consequence of nicotine dependence that began during his 
period of active service.  The veteran died in June 1972 and 
the certificate of death lists of the cause of death as 
cardiopulmonary arrest due to metastatic carcinoma of the 
bladder.  The appellant maintains that the veteran's 
carcinoma of the bladder was a result of smoking that began 
in service and, further, that the stress caused by his 
bladder cancer caused his cardiopulmonary arrest.  

In support of her claim, in February 1999, the appellant 
submitted a January 1999 statement from C.F. Curtiss, M.D., 
to the effect that it is generally accepted that malignancy 
of the urinary bladder is significantly more common in 
tobacco smokers than in non-smokers.  Dr. Curtiss noted that 
the veteran was a long-time cigarette smoker and that his 
bladder malignancy was probably tobacco-related.  The 
appellant did not waive RO consideration of this evidence.  

The additional evidence was received within 90 days of the 
notification of the transfer of the appeal to the Board.  
38 C.F.R. § 20.1304(a) (1998).  Consequently, the Board 
refers this evidence to the RO for review and preparation of 
a supplemental statement of the case (SSOC).

Accordingly, the appellant's case is remanded for the 
following action: 

The RO should review the additional 
evidence submitted by the appellant in 
February 1999 and undertake any further 
indicated development.  It should then 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished with a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












